Citation Nr: 1709406	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected myositis ossifications, right thigh.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1980 to June 1983.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded this matter for further development in October 2014, April 2015, and August 2016.  In September 2015, the Board issued a decision, which in part, denied the Veteran's claim for a disability rating in excess of 10 percent for right thigh myositis ossifications.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2016 Order, the Court vacated the portion of the Board decision that denied an increased rating for right thigh myositis ossifications and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  Following the August 2016 Board remand and a September 2016 VA examination, the issue has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, remand is required to ensure compliance with the Joint Motion and the previous Board remand.

In the August 2016 Board remand, the AOJ was requested to review the evidence of record and consider whether extraschedular consideration is warranted, given the Veteran's assertions that pain from his service-connected right thigh disorder has interfered with his sleep.  The December 2016 Supplemental Statement of the Case is silent as to extraschedular consideration.  The evidence of record does not reflect that this consideration was afforded to the Veteran's claim in compliance with the most recent remand instructions.

A Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Id.  Therefore, the Board finds it necessary to again remand the matter for extraschedular consideration by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  In light of the April 2016 JMR (effectuated by the Court) findings that the record contained evidence that the Veteran's condition caused sleep impairment (("March 7, 2012, clinic note in which Appellant reported that his ongoing back pain and leg dyesthesia makes it difficult for him to sleep); . . . (January 6, 2011, triage note in which the physician noted that Appellant complained that 'leg pain is so bad that he can't sleep'); . . . (June 16, 2009, Function Report wherein Appellant reports that his condition causes restless sleep and leg cramps), . . . (January 30, 2009, VA examination noting that Appellant experienced restless sleep because of pain")), the AMC/RO should consider in the first instance whether a referral to the Director of Compensation Service for extraschedular consideration of the issue of entitlement to a higher rating for service connected myositis ossifications, right thigh is warranted.  If referral is deemed warranted, the Veteran's claim should be referred to the Director of Compensation Service for extraschedular consideration.

2.  Thereafter, readjudicate the Veteran's claim for entitlement to a disability rating in excess of 10 percent for service-connected right thigh myositis ossifications.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

